                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION


SHANNON LEWANDOWSKI

               Plaintiff,

       v.                                             Case No: 16-CV-1089

CITY OF MILWAUKEE

               Defendant.


                            DECLARATION OF JANET L. HEINS



Pursuant to 28 U.S.C. § 1746, I hereby declare the following to be true under penalty of perjury:
       1. I am a member of Heins Employment Law Practice LLC, counsel for the Plaintiff,
            holding Wisconsin Bar No. 1000677.
       2. I have been very sick since January; I finally got diagnosed about 6 weeks ago with a
            terrible sinus infection and I am on my third or fourth course of antibiotics.
       3. I spend at least half of my days in bed with a splitting headache.
       4. I have not even been able to read Defendant’s Motion for Summary Judgment yet,
            and it will not be possible to file the response by tomorrow, the current deadline.
       5. I notified defense counsel of these facts and he agreed without objection to allow me
            an additional 30 days, or until June 21, 2019, to file Plaintiff’s Response to
            Defendant’s Motion for Summary Judgment.
       6. I expect the current round of antibiotics to solve my medical issue in time to file the
            response by June 21, 2019, and I request that the Court grant this motion.
       Dated this 21st day of May, 2019.


                                                       s/ Janet L. Heins              .
                                               Janet L. Heins, State Bar No. 1000677

HEINS EMPLOYMENT LAW PRACTICE LLC
200 South Executive Drive, Suite 101
Brookfield, WI 53005
(262) 241-8444 voice
e-mail: jheins@heinslawoffice.com
         Case 2:16-cv-01089-WED Filed 05/21/19 Page 1 of 1 Document 84
